     Case 2:18-cv-02271-PA-JPR Document 21 Filed 01/16/21 Page 1 of 1 Page ID #:1876



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11    SEAN ANTHONY CRISHON,             )   Case No. CV 18-2271-PA (JPR)
                                        )
12                       Petitioner,    )
                                        )   ORDER ACCEPTING FINDINGS AND
13                  v.                  )   RECOMMENDATIONS OF U.S.
                                        )   MAGISTRATE JUDGE
14    RAYBON JOHNSON, Warden,           )
                                        )
15                       Respondent.    )
                                        )
16
17          The Court has reviewed the Petition, records on file, and

18    Report and Recommendation of U.S. Magistrate Judge.           No

19    objections to the R. & R. have been filed.

20          The Court accepts the findings and recommendations of the

21    Magistrate Judge.     IT THEREFORE IS ORDERED that the Petition is

22    denied and Judgment be entered dismissing this action with

23    prejudice.

24
25    DATED: January 16, 2021
                                            PERC
                                            PERCY
                                              RCY ANDERSON
                                              RC   ANDE
                                                     DE
                                                      ERSON
26                                          U.S. DISTRICT
                                                  DISTR
                                                      RICT JUDGE

27
28
